Citation Nr: 0215539	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear defective 
hearing.  


(The issues of entitlement to service connection for right 
ear defective hearing and entitlement to service connection 
for tinnitus will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1965 
to March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In August 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The Board is undertaking additional development on the issues 
of entitlement service connection for a right ear defective 
hearing and for tinnitus, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing those 
issues.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no competent medical evidence of record that 
clinically confirms the current presence of left ear hearing 
loss.



CONCLUSION OF LAW

A claimed left ear hearing loss was not incurred in or 
aggravated by service, nor was a claimed sensorineural 
hearing loss manifest to a compensable degree within one year 
of the veteran's service discharge. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and a subsequent supplemental statement 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  Also, in 
October 1999 and in April 2001, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  The veteran was 
also informed what the VCAA was, what the evidence must show, 
what evidence the RO had, and how long it would take to 
decide the claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran's DD Form 214 shows that the veteran's MOS was 
aircraft mechanic.  The veteran's service medical records are 
negative for a finding of a hearing loss of the left ear.  
Audiometric testing performed in March 1965 and October 1965, 
as well as at separation in February 1969 do not reflect 
readings which show defective hearing in the left ear by VA 
standards.  

On VA examination in June 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
05
05
00
       
05
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

On private examination in February 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
05
15
20


In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2002). 
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
Supp. 2002); 38 C.F.R. § 3.303(d) (2002). 

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (20020).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  

However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Here, while the veteran was exposed to acoustic trauma in 
service as an aircraft mechanic, there is no showing of a 
current left ear hearing loss by VA standards.  
After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability, as defined by the regulation, is currently shown.  
That is, there is no showing of an auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) that is 40 decibels or greater, no auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz 26 decibels or greater; and 
no speech recognition score using the Maryland CNC Test of 
less than 94 percent.  Since service connection cannot be 
granted for a "disability" that is not shown to exist, the 
Board must accordingly find that a claim for service 
connection must be denied.  


ORDER

Service connection for left ear defective hearing is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

